Case 1:18-cv-02948-PAB-NRN Document 55 Filed 09/27/19 USDC Colorado Page 1 of 20




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 18-cv-02948-PAB-NRN

   JEFFREY T. MAEHR,

   Plaintiff,

   v.

   UNITED STATES Department of State, including Secretary of State Mike Pompeo, in
   his official capacity,

   Defendants.


                          REPORT AND RECOMMENDATION ON
                           DEFENDANT’S MOTION TO DISMISS
                      PLAINTIFF’S AMENDED COMPLAINT (DKT. #46)


   N. Reid Neureiter
   United State Magistrate Judge

           This case is before the Court pursuant to the Order (Dkt. #47) issued by Chief

   Judge Philip A. Brimmer referring Defendant United States’ Motion to Dismiss Plaintiff’s

   Amended Complaint. Dkt. #46. The Court has carefully considered the motion,

   response (Dkt. #52), and reply. Dkt. #53. On September 12, 2019, the Court heard

   argument on the motion. See Dkt. #54. The Court has taken judicial notice of the

   Court’s file, considered the applicable Federal Rules of Civil Procedure and case law,

   and recommends that Defendant’s Motion to Dismiss be granted. This matter involves

   the constitutionality of a federal statute that authorizes the revocation of the passport of

   American citizens found to be seriously delinquent in their payment of income tax to the

   Internal Revenue Service. I find the statute at issue constitutional as applied to Mr.

   Maehr.
Case 1:18-cv-02948-PAB-NRN Document 55 Filed 09/27/19 USDC Colorado Page 2 of 20




                                                 BACKGROUND

  I.          Procedural History

              Mr. Maehr initiated this action by filing pro se a pleading titled “D. Statement of

       Claims – U.S. District Court, Colorado.” Dkt. #1. On November 23, 2018, Mr. Maehr

       filed an amended complaint. Dkt. #6. On December 20, 2018, Magistrate Judge Gordon

       P. Gallagher ordered Mr. Maehr to file a second amended complaint to clarify his

       claims. On January 23, 2019, Mr. Maehr filed a second amended complaint (Dkt. #13)

       asserting two claims for relief: first, that the State Department violated his right to due

       process by revoking his passport before the issue of whether he has a seriously

       delinquent tax debt has been resolved; and second, against the United States

       Congress. Judge Gallagher dismissed Mr. Maehr’s claim against the United States

       Congress leaving Mr. Maehr’s claim against the State Department. Dkt. #14. Mr. Maehr

       contends that the law requiring the IRS to transmit certification of a seriously delinquent

       tax debt to the Secretary of State for action with respect to denial, revocation, or

       limitation of a passport, is unconstitutional. See 26 U.S.C. § 7345 & 22 U.S.C. § 2714a.

              This Court appointed counsel to represent Mr. Maehr on March 20, 2019, and an

       Amended Complaint (Dkt. #32), which is the operative complaint here, was filed on April

       23, 2019. 1

 II.          Mr. Maehr’s Allegations

              The IRS assessed Mr. Maehr with a tax deficiency for tax years 2003 through

       2006 of approximately $250,000. Mr. Maehr has been litigating the validity of his tax



       1 The Court is very appreciative of excellent work of pro bono counsel for Mr. Maehr
       from the Polsinelli law firm in clarifying the difficult constitutional issues presented in this
       case of first impression.
                                                      2
Case 1:18-cv-02948-PAB-NRN Document 55 Filed 09/27/19 USDC Colorado Page 3 of 20




   liability for many years, and before many different courts. See Dkt. #46 at 1 n.2

   (collecting cases). In this lawsuit, Mr. Maehr does not concede or challenge the validity

   or accuracy of the tax assessment process, or the Government’s right or ability to

   collect this alleged debt from him. Instead, Mr. Maehr challenges the Government’s right

   and ability to collect his alleged tax debt by depriving him of his constitutional right to

   travel internationally, which Mr. Maehr contends is a fundamental right.

          Specifically, Mr. Maehr is challenging the Government’s revocation of Mr.

   Maehr’s passport under the Fixing America’s Surface Transportation Act, 26 U.S.C. §

   7345 (“FAST”). This relatively new statute directs the IRS to identify taxpayers who

   meet certain criteria for “seriously delinquent tax debt,” and then certify the identities of

   those taxpayers to the State Department. The State Department then, under 22 U.S.C.

   §§ 2714a(e)(1)(A) & (2)(A), “shall not issue a passport to any individual who has

   seriously delinquent tax debt” and “may revoke a passport previously issued to any

   individual” who has been certified by the IRS.

          Here, the State Department revoked Mr. Maehr’s passport after the IRS certified

   that Mr. Maehr has a seriously delinquent tax debt. Dkt. #32 at ¶¶ 17-18 & Ex. 1. The

   State Department’s passport revocation letter ordered Mr. Maehr to surrender his

   passport to the State Department and advised Mr. Maehr that he may re-apply for a

   passport once the IRS certifies that he has paid the alleged tax debt. Id. Mr. Maehr

   surrendered his passport and states that he is now prohibited from travelling

   internationally. 2 Id. ¶¶ 19-20.



   2 Mr. Maehr suggests that because of the implementation of the REAL ID requirements,
   which would require residents of states that have not complied with the REAL ID
   requirements traveling by airplane within the United States to use a passport, his right to
                                                 3
Case 1:18-cv-02948-PAB-NRN Document 55 Filed 09/27/19 USDC Colorado Page 4 of 20




          Mr. Maehr asserts three claims for relief, all arising from the State Department’s

   decision to revoke his passport on December 4, 2018. First, Mr. Maehr seeks a

   declaratory judgment that the passport revocation regime under § 7345 is

   unconstitutional unless the common law constraints applied to the Government’s use of

   a writ ne exeat republica 3 are also applied to a decision to revoke a passport. Mr. Maehr

   argues that § 7345 is unconstitutional as applied to him because the Government

   cannot establish, as required for a writ ne exeat republica, that Mr. Maehr intends to

   secrete assets abroad or that Mr. Maehr has assets abroad that he refuses to repatriate

   and use to pay his alleged tax debt.

          In his second claim for relief, Mr. Maehr seeks a mandatory injunction requiring

   the State Department to reverse its December 8, 2018 decision to revoke his passport.

   Dkt. #32 at ¶35.

          Finally, Mr. Maehr alleges that the Government’s defense of its allegedly

   unconstitutional application of § 7345 is without substantial justification, and Mr. Maehr

   is accordingly entitled to an award of attorney fees and costs incurred by Mr. Maehr

   under the Equal Access to Justice Act, 28 U.S.C. § 2412.

III.      FAST Statute Legislative History

          Congress enacted 26 U.S.C. § 7345 in late 2015 after considering for several

   years the issue of passport restrictions to increase tax compliance. See Fixing



   interstate travel may be implicated as well. However, Mr. Maehr does not allege that he
   is currently prevented from interstate travel. As such, the Court will consider only the
   impact on Mr. Maehr’s right to international travel.
   3 A writ of ne exeat republica, codified at 26 U.S.C. § 7402(a), authorizes federal courts
   to issue a writ to prevent a judgment debtor from leaving the country in order to avoid
   payment of the debt. The government is required to establish certain predicates before
   a writ will issue. See also United States v. Shaheen, 445 F.2d 6 (7th Cir. 1971).
                                                4
Case 1:18-cv-02948-PAB-NRN Document 55 Filed 09/27/19 USDC Colorado Page 5 of 20




   America’s Surface Transportation Act, § 32101(a), Pub. L. No. 114-94, 129 Stat. 1312,

   1729 (2015) (the “FAST Act”). In 2011, the Governmental Accountability Office (“GAO”)

   provided a research report on the issue in response to Congressional committee

   requests. See GAO-11-272, Federal Tax Collection: Potential for Using Passport

   Issuance to Increase Collection of Unpaid Taxes (Mar. 2011) at 4.3. The GAO reported

   that, as of September 30, 2008, the State Department had issued passports to over

   224,000 individuals who owed over $5.8 billion in taxes. Id. at 2. The GAO observed

   that legislation tying passports to tax compliance could help generate substantial

   revenues, and “increase tax compliance for tens of millions of Americans[.]” Id. at 16.

   Such legislation could impact not only those individuals who already had tax debts, but

   also “serve as an incentive to individuals wishing to obtain passports to comply with

   their tax obligations, thus reducing the level of tax delinquencies and promoting

   compliance.” Id.

          In 2015, the Senate Finance Committee noted that “the amount of unpaid

   Federal tax debts continues to present a challenge to the IRS[,]” and that “a significant

   amount of unpaid Federal tax debt is owed by persons to whom passports have been

   issued.” Sen. Rep. 114-45 at 57. The committee recognized that federal law permitted

   the State Department to deny or revoke passports for various reasons, but the

   Department did not have authority to consider federal tax debts. Id. The committee

   reasoned that “that tax compliance will increase if the issuance of a passport is linked to

   payment of tax debts.” Id. at 57. It also considered cost and revenue findings from the

   Congressional Budget Office and the Joint Committee on Taxation, which estimated




                                                5
Case 1:18-cv-02948-PAB-NRN Document 55 Filed 09/27/19 USDC Colorado Page 6 of 20




   that such legislation could increase revenues by about $400 million between 2016 and

   2025. Id. at 63.

          The Senate and the House both approved versions of the bill. A House

   conference report reconciling the two echoed the Senate committee’s concern that the

   State Department had authority to restrict passports for child support debts of over

   $2,500, but not tax debts. H. Rep. 114-357 at 530. However, Congress recognized the

   need to build in taxpayer protections by carefully defining “seriously delinquent tax debt”

   and allowing revocation “only after the IRS has followed its examination and collection

   procedures under current law and the taxpayer’s administrative and judicial rights have

   been exhausted or lapsed.” Id. at 531-32.

IV.       FAST Statute

          Under FAST, the IRS is required to certify that a taxpayer meets the criteria for

   “seriously delinquent tax debt.” The statute directs the Secretary of the Treasury to

   inform the State Department of the certification. 26 U.S.C. § 7345(a). The statute

   defines “seriously delinquent” tax debt to include debts of $50,000 or more, indexed for

   inflation. See id §§ 7345(b) and (f).

          Before the IRS can certify a tax debt, it must be assessed, id. § 7345(b)(1)(A),

   which means the tax liability must be formally recorded. Id. § 6203. For purposes

   relevant here, a tax liability will not be recorded by the IRS until the amount of the

   liability has been determined through an administrative process that provides the

   taxpayer with notice and an opportunity to challenge the IRS’s position. That process

   includes the right to petition the United States Tax Court for a redetermination (without

   having to pay the disputed amount first), and the right to appeal an adverse Tax Court



                                                 6
Case 1:18-cv-02948-PAB-NRN Document 55 Filed 09/27/19 USDC Colorado Page 7 of 20




   decision to the Court of Appeals for the relevant circuit. See id. §§ 6213(a) and 7482.

   The IRS generally cannot make an assessment until the taxpayer’s time to petition the

   Tax Court has lapsed, or, if the taxpayer does petition the Tax Court, the decision has

   become final. See id. §§ 6213(a) (providing timelines) & 6215.

          In addition, before the IRS can certify that a taxpayer has seriously delinquent

   debts, the IRS must attempt to collect the debt through a specific administrative

   process. It must file a lien notice pursuant to 26 U.S.C. § 6323 or make a levy pursuant

   to 26 U.S.C § 6331. See id. § 7345(b)(1)(C). If the IRS records a lien or makes a levy, it

   must generally provide the taxpayer an opportunity to challenge the notice or levy

   administratively, separate and apart from the taxpayer’s right to challenge the

   underlying debt. See id. §§ 6320 and 6330 (notice and hearing procedures for liens and

   levies, respectively). These taxpayer challenges are sometimes known as “collections

   due process,” or “CDP,” proceedings. If the taxpayer chooses to exercise CDP rights,

   the IRS cannot certify the taxpayer until the process has concluded. Id. §§

   7345(b)(1)(c)(i) (right to challenge lien notice, under 26 U.S.C. § 6320) and

   7345(b)(2)(B)(i) (right to challenge levy, under 26 U.S.C. § 6330).

          The IRS cannot issue a certification if the taxpayer is paying down the debt under

   a payment plan or settlement agreement, even if the taxpayer still owes more than the

   threshold amount. Id. § 7345(b)(2)(A). Subsection(b)(2)(A) protects taxpayers who may

   never pay their entire obligation if they are making payments on a valid offer in

   compromise pursuant to 26 U.S.C. § 7122.9

          Certification is not permanent. If the debt is satisfied (whether because the

   taxpayer pays it, or because the IRS has succeeded in collecting it through its own



                                                7
Case 1:18-cv-02948-PAB-NRN Document 55 Filed 09/27/19 USDC Colorado Page 8 of 20




   efforts), the IRS must notify the State Department. See id. § 7345(c)(2)(A). The same is

   true if the debt becomes unenforceable, i.e., the statute of limitations for collections has

   run. Id. The taxpayer can also obtain reversal by seeking “innocent spouse” relief under

   26 U.S.C. § 6015, or entering into an approved payment plan, even if the debt remains

   above the statutory threshold. See id. §§ 7345(c)(2)(B) & (C). Relatedly, the statute

   provides a right to challenge erroneous certifications in federal district court (as Mr.

   Maehr has done) or in the United States Tax Court, and requires that the IRS provide

   notice of the certification and the right to challenge it. See id. §§ 7345(d) & (e).

          Finally, even if an individual has been certified, the State Department may issue

   a passport “in emergency circumstances or for humanitarian reasons,” or to allow a

   taxpayer who is overseas to return home. 22 U.S.C. §§ 2714a(e)(1)(B) and (e)(2)(B).

                                            ANALYSIS

   I.     Jurisdiction

          The United States argues that Mr. Maehr’s Amended Complaint suffers from a

   jurisdiction defect, arguing that 28 U.S.C. § 1331 does not waive the government’s

   sovereign immunity absent a waiver of sovereign immunity found in another statute.

   See Merida Delgado v. Gonzalez, 428 F.3d 916, 919 (10th Cir. 2005). Mr. Maehr,

   however, argues that this is, at its core, a mandamus action, seeking relief based on

   rights granted under the United States Constitution. The mandamus statute (cited by

   Mr. Maehr in his response to the Government’s motion to dismiss but not in his

   Amended Complaint 4), 28 U.S.C. § 1361 “provides federal district courts with original



   4At oral argument and in his response to the Government’s motion to dismiss, Mr.
   Maehr offered to amend his complaint to address the Government’s assertions that he
   did not clearly allege the basis for subject matter jurisdiction. The Court does not
                                                 8
Case 1:18-cv-02948-PAB-NRN Document 55 Filed 09/27/19 USDC Colorado Page 9 of 20




   jurisdiction of any action in the nature of mandamus to compel an officer or employee of

   the United States or any agency thereof to perform a duty owed to the plaintiff.”

   Trackwell v. U.S. Gov’t, 472 F.3d 1242, 1244–45 (10th Cir. 2007). See also Simmat v.

   U.S. Bureau of Prisons, 413 F.3d 1225, 1234 (10th Cir. 2005) (mandamus remedy

   applied “to require a public official to perform a duty imposed upon him in his official

   capacity is not limited by sovereign immunity”). The Court agrees that the relief sought

   here is generally in the nature of a mandamus action. Therefore, the Court finds it has

   subject matter jurisdiction.

          The Government also argues that because the FAST Act specifically provides

   that the State Department “shall not be liable to an individual for any action with respect

   to a certification” by the IRS, 22 U.S.C. § 2714(e)(3), the State Department is not a

   properly named defendant. Instead, the Government argues, Mr. Maehr is required to

   name the “United States” as the defendant for any challenges to certification by the IRS.

   See id. § 7345(e). However, as outlined above, Mr. Maehr is not challenging the

   certification by the IRS. Rather, Mr. Maehr seeks an order that the State Department’s

   decision to revoke his passport is unconstitutional and therefore void. As such, the

   Court finds that the United States Department of State is a proper defendant.

   Nevertheless, to the extent the “United States” should be a named Defendant, the Court

   recommends the caption be amended to include the “United States of America” as a

   Defendant. This is, at best, form over substance.



   recommend that Mr. Maehr be required or allowed to amend his complaint because
   doing so would be futile for the reasons stated in this Recommendation. See Brereton v.
   Bountiful City Corp., 434 F.3d 1213, 1219 (10th Cir. 2006) (“[T]he district court may
   dismiss without granting leave to amend when it would be futile to allow the plaintiff an
   opportunity to amend his complaint.”).
                                                9
Case 1:18-cv-02948-PAB-NRN Document 55 Filed 09/27/19 USDC Colorado Page 10 of 20




   II.    United States’ Motion to Dismiss (Dkt. #46)

          The Government moves for dismissal of Mr. Maehr’s claims under Rule 12(b)(6)

   of the Federal Rules of Civil Procedure. The Government argues that the Amended

   Complaint fails because Mr. Maehr cannot sufficiently allege that the FAST statute is an

   impermissible restriction on any fundamental constitutional right.

          Rule 12(b)(6) provides that a defendant may move to dismiss a claim for “failure

   to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “The court’s

   function on a Rule 12(b)(6) motion is not to weigh potential evidence that the parties

   might present at trial, but to assess whether the plaintiff’s complaint alone is legally

   sufficient to state a claim for which relief may be granted.” Dubbs v. Head Start, Inc.,

   336 F.3d 1194, 1201 (10th Cir. 2003) (citations and quotation marks omitted).

          “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

   allegations are true and construes them in the light most favorable to the plaintiff.” Hall,

   935 F.2d at1198. “To survive a motion to dismiss, a complaint must contain sufficient

   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550

   U.S. 544, 570 (2007). However, legal conclusions are not presumed to be true. Khalik v.

   United Airlines, 671 F.3d 1188, 1190-91 (10th Cir. 2012). “A claim has facial plausibility

   when the plaintiff pleads factual content that allows the court to draw the reasonable

   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

   U.S. 662, 678 (2009). Under this standard, “the complaint must give the court reason to

   believe that this plaintiff has a reasonable likelihood of mustering factual support for

   these claims.” Ridge at Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir.



                                                  10
Case 1:18-cv-02948-PAB-NRN Document 55 Filed 09/27/19 USDC Colorado Page 11 of 20




   2007). “The nature and specificity of the allegations required to state a plausible claim

   will vary based on context.” Safe Streets All. v. Hickenlooper, 859 F.3d 865, 878 (10th

   Cir. 2017) (quoting Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir.

   2011)).

          Here, Mr. Maehr’s Amended Complaint is not lacking in factual allegations, nor is

   there any dispute relating to the pertinent facts. Rather, assuming all of the factual

   allegations are true, this Court finds that the State Department’s revocation of Mr.

   Maehr’s passport was not unconstitutional, and therefore recommends that the

   Government’s Motion to Dismiss be granted.

          A.      Mandamus

          The granting of mandamus relief is a matter of judicial discretion, but a plaintiff

   must first show eligibility by establishing “(1) that he has a clear right to relief, (2) that

   the [defendant’s] duty to perform the act in question is plainly defined and peremptory,

   and (3) that he has no other adequate remedy.” 5 Rios v. Ziglar, 398 F.3d 1201, 1206

   (10th Cir. 2005). See also Johnson v. Rogers, 917 F.2d 1283, 1285 (10th Cir. 1990)

   (For mandamus to issue, the petitioner “must also show that his right to the writ is clear

   and indisputable.”) (internal quotations omitted). “[M]andamus is an extraordinary




   5 The Government argues that Mr. Maehr has not exhausted his available remedies
   under the FAST statute, which provides a mechanism for a certified taxpayer to
   challenge the IRS’s decision. However, Mr. Maehr argues he is not challenging the
   IRS’s certification, but the State Department’s revocation of his passport, and therefore
   the FAST statute provision that allows challenges to the IRS’s decision is not applicable
   here. The Court agrees. The letter from the State Department to Mr. Maehr advises him
   that “there is no administrative or appeal before the Department of State,” (Dkt. #32-1),
   and the Government does not argue that Mr. Maehr has any other avenue by which to
   challenge the State Department’s decision to revoke his passport.

                                                  11
Case 1:18-cv-02948-PAB-NRN Document 55 Filed 09/27/19 USDC Colorado Page 12 of 20




   remedy that is granted only in the exercise of sound discretion.” Miller v. French, 530

   U.S. 327, 339 (2000) (internal quotations omitted).

          Here, Mr. Maehr seeks a writ ordering the State Department and the Secretary of

   State Mike Pompeo to nullify the decision to revoke Mr. Maehr’s passport pursuant to

   22 U.S.C. § 2714a without proving the requirements of ne exeat republica.

          Under the first requirement, to show that he has a clear right to relief, Mr. Maehr

   has the burden of establishing that the revocation of his passport is a violation of his

   constitutional right to travel. He alleges that the right to international travel is a

   fundamental right under the constitution that cannot be deprived by the Department of

   State solely on the basis of the IRS certification under FAST. He argues that this right is

   protected by the Privileges and Immunities Clause, the Due Process Clause of the Fifth

   Amendment, and Supreme Court precedent. The Court will address each in turn.

          B.      Privileges and Immunities

          Mr. Maehr first argues that the Privileges and Immunities Clause in Article IV,

   Section 2 of the Constitution prevents Congress from restricting the right to international

   travel. Mr. Maehr acknowledges that there is no direct precedent to support his

   argument but argues that the right can be newly recognized as a constitutional right that

   stems from national citizenship.

          According to Mr. Maehr, the Supreme Court left this possibility open when it

   provided a nonexhaustive list of civil rights protected by the Privileges and Immunities

   clause, see Twining v. New Jersey, 211 U.S. 78 (1908), and later added the right “to

   carry on interstate commerce,” Crutcher v. Commonwealth, 141 U.S. 47, 57 (1891), and

   the right to own real property, Oyama v. California, 332 U.S. 633 (1948). Mr. Maehr



                                                  12
Case 1:18-cv-02948-PAB-NRN Document 55 Filed 09/27/19 USDC Colorado Page 13 of 20




   argues that the right to travel internationally has been recognized by the Supreme Court

   as a “right of constitutional dimension.” It is true that the Supreme Court described the

   right to international travel as a “constitutional liberty closely related to rights of free

   speech and association,” Aptheker v. Secretary of State, 378 U.S. 500, 517 (1964),

   relying on a Supreme Court opinion issued several years earlier:

          The right to travel is a part of the “liberty” of which the citizen cannot be deprived
          without the due process of law under the Fifth Amendment. . . . Travel abroad,
          like travel within the country, may be necessary for a livelihood. It may be as
          close to the heart of the individual as the choice of what he eats, or wears, or
          reads. Freedom of movement is basic in our scheme of values.

   Kent v. Dulles, 357 U.S. 116, 125-26 (1958). However, as outlined below, the

   subsequent Supreme Court authority that addresses the right to international travel

   does so in the context of substantive due process under the Fifth Amendment and

   distinguishes the right to international travel from the right to interstate travel, which is a

   well-established fundamental right.

          Accordingly, based on the weight of authority, this Court declines to expand on

   the list of rights recognized by the Supreme Court as protected by the Privileges and

   Immunities Clause to include the right to international travel. See, e.g., Washington v.

   Glucksberg, 521 U.S. 702, 720 (1997) (referring to the recognition of a new liberty

   interest protected by Due Process, stating that courts must “exercise the utmost care”

   when “asked to break new ground in this field”).

          C.      Substantive Due Process

          Having found that the right to international travel is not a right protected under the

   Privileges and Immunities Clause, this Court turns its analysis to that of the protection of

   the right to international travel afforded under the Due Process Clause of the Fifth



                                                  13
Case 1:18-cv-02948-PAB-NRN Document 55 Filed 09/27/19 USDC Colorado Page 14 of 20




   Amendment, which guarantees that “[n]o person shall be . . . deprived of life, liberty, or

   property, without due process of law.” U.S. Const. amend. V.

          Here, Mr. Maehr asserts that the Department of State’s revocation of his

   passport fails to afford him with substantive due process as required under the Fifth

   Amendment. Substantive due process “protects individual liberty against certain

   government actions regardless of the fairness of the procedures used to implement

   them.” Dawson v. Bd. of Cty. Comm’rs of Jefferson Cty., Colo., 732 F. App’x 624, 629

   (10th Cir. 2018), cert. denied sub nom. Dawson v. Bd. of Cty. Comm’rs of Jefferson

   Cty., Colo., 139 S. Ct. 862 (2019) (quoting Collins v. City of Harker Heights, 503 U.S.

   115, 125 (1992)) (citation and internal quotation marks omitted). The Supreme Court

   has carefully delineated fundamental rights and applies strict scrutiny to legislation

   infringing on those rights. Obergefell v. Hodges, –– U.S. –––, 135 S. Ct. 2584, 2597

   (2015) (noting that the “fundamental liberties protected” by the Due Process Clause

   “include most of the rights enumerated in the Bill of Rights” as well as “certain personal

   choices central to individual dignity and autonomy.”). “The Court applies rational basis

   review to non-fundamental rights, precisely because they are non-fundamental.”

   Dawson, 732 F. App’x at 629.

          The substantive due process inquiry thus starts by first defining the “type” of right

   at stake. Id. (citing Washington v. Glucksberg, 521 U.S. 702, 703 (1997)). Once that

   baseline is established, the Court applies the level of review that corresponds to the

   right identified. Dawson, 732 F. App’x at 629.

          The 10th Circuit has described the analysis as requiring that the Court first

   “carefully describe the asserted fundamental liberty interest,” and second,



                                                14
Case 1:18-cv-02948-PAB-NRN Document 55 Filed 09/27/19 USDC Colorado Page 15 of 20




          decide whether the asserted liberty interest, once described, is objectively,
          deeply rooted in this Nation’s history and tradition, and implicit in the
          concept of ordered liberty, such that neither liberty nor justice would exist
          if they were sacrificed, which would render the liberty interest a
          fundamental right.

   Id. (citing Seegmiller v. LaVerkin City, 528 F.3d 762, 769 (10th Cir. 2008) and

   Glucksberg, 521 U.S. at 721 & 770) (citations and internal quotation marks omitted).

          Here, Mr. Maehr alleges that the right to international travel is a fundamental right

   objectively and deeply rooted in the nation’s history, citing the 1958 Supreme Court

   opinion in Kent v. Dulles, in which the Court discussed the right to travel in general as a

   right that emerged at least as early as the Magna Carta. 357 U.S. at 125. Mr. Maehr

   urges this Court to follow the language in Kent v. Dulles as controlling and ignore dicta

   from the Supreme Court in California v. Aznavorian, which distinguished the right to

   interstate travel from the right to international travel:

          [T]he “right” of international travel has been considered to be no more than
          an aspect of the “liberty” protected by the Due Process Clause of the Fifth
          Amendment. As such this “right,” the Court has held, can be regulated
          within the bounds of due process. . . . Thus, legislation which is said to
          infringe the freedom to travel abroad is not to be judged by the same
          standard applied to laws that penalize the right of interstate travel.

   439 U.S. 170, 176-77 (1978). Mr. Maehr also argues that Aznavorian’s dicta is the

   source in subsequent, wrongly-decided opinions by lower courts, and that the courts

   should have followed Kent v. Dulles and recognized the right to international travel as a

   fundamental right.

          However, as the Government points out, the Supreme Court has a history of

   upholding restrictions on citizens’ international travel in the interests of foreign affairs

   and national security. See, e.g., Regan v. Wald, 468 U.S. 222, 242-44 (1984)

   (upholding regulations “preventing travel to Cuba by most American citizens”); Haig v.


                                                  15
Case 1:18-cv-02948-PAB-NRN Document 55 Filed 09/27/19 USDC Colorado Page 16 of 20




   Agee, 453 U.S. 280, 293 (1981) (“The history of passport controls since the earliest

   days of the Republic shows congressional recognition of Executive authority to withhold

   passports.”). Moreover, even after Aznavorian, the Supreme Court has indicated that

   there is no fundamental right to international travel. See Haig, 453 U.S. at 307 (rejecting

   the argument that the right to international travel is equivalent to the constitutional right

   to interstate travel, noting that the Supreme Court “has often pointed out the crucial

   difference between the freedom to travel internationally and the right of interstate

   travel”).

          Following the Supreme Court’s lead, lower courts have applied rational basis

   review to restrictions on international travel. See Eunique v. Powell, 302 F.3d 971, 972–

   74 (9th Cir. 2002); Weinstein v. Albright, 261 F.3d 127, 140 (2d Cir. 2001). Both of these

   cases involved a review of the revocation of passports belonging to parents who owe

   back child support. Mr. Maehr contends that the FAST statute is distinguishable from

   the child support statute because that type of debt—child support—is not an ordinary

   debt, as distinguished from the tax debt owed by Mr. Maehr, and serves a more

   compelling government interest—child welfare—that can justify the “extreme measure”

   of passport revocation. The Court is not convinced. The collection of significant amounts

   of seriously delinquent tax debt is an important and compelling governmental interest.

   Bull v. United States, 295 U.S. 247, 259 (1935) (“[T]axes are the lifeblood of

   government, and their prompt and certain availability an imperious need.”).

          Here, Mr. Maehr contends that the Government interests advanced by the FAST

   statute are not substantial enough to justify the revocation of his passport. The

   Government maintains that the right to international travel is a liberty that is subject to



                                                 16
Case 1:18-cv-02948-PAB-NRN Document 55 Filed 09/27/19 USDC Colorado Page 17 of 20




   reasonable governmental regulation, which the FAST statute is. See Haig, 453 U.S. at

   306 (1981) (noting that “the freedom to travel abroad . . . is subordinate to national

   security and foreign policy considerations” and “as such, it is subject to reasonable

   government regulation.”). The Government argues that the federal interests served by

   the FAST statute are compelling enough, and the statutory scheme is narrow enough,

   to qualify as “reasonable government regulation.”

          In terms of the traditional substantive due process test, the Government

   concedes that the right to travel internationally is a protected liberty interest, but argues

   that it is not a fundamental right, such that the Government can restrict international

   travel so long as there is a rational basis for the restriction. There is no doubt that the

   FAST legislation, the purpose of which is to enforce the Tax Code and raise revenues,

   is a legitimate legislative action that satisfies the rational basis test. Moreover, the Court

   finds that even if strict scrutiny were to apply, the Government has advanced an

   important and substantial reason for the FAST legislation, and that the statute is

   narrowly tailored to apply only to specifically defined, “seriously delinquent” taxpayers.

   To this extent, the Court finds the FAST statute constitutional. The legislation advances

   an important and substantial governmental objective: the collection of taxes from

   seriously delinquent taxpayers. It limits the right to travel only after giving fair notice and

   giving the delinquent taxpayer numerous other methods to address the tax delinquency.

          D.     Writ Ne Exeat Republica

          Mr. Maehr also argues that even if the right to travel internationally is not a

   fundamental right, the Government cannot use such extreme measures to coerce

   debtors to pay what Mr. Maehr calls “ordinary debt.” Mr. Maehr argues that because



                                                 17
Case 1:18-cv-02948-PAB-NRN Document 55 Filed 09/27/19 USDC Colorado Page 18 of 20




   basic principles of Anglo-American law do not allow courts to use extraordinary

   equitable powers to coerce payment of debt, the Government cannot compel payment

   using the FAST statute’s passport revocation “regime.”

         Mr. Maehr asserts that the revocation of a passport, without a showing as

   required under writ ne exeat republica, exceeds the bounds of due process because it

   “collects debts by abridging debtors’ constitutional rights as a means of coercing

   payment.” Dkt. #52 at 29. The predicates for the common law writ ne exeat republica,

   codified at 26 U.S.C. § 7402(a), require the government to show that a delinquent

   taxpayer is attempting to secrete assets abroad or is refusing to repatriate assets that

   can be used to pay the tax debt. See, e.g., United States v. Shaheen, 445 F.2d 6 (7th

   Cir. 1971). Section 7402(a) states:

         The district courts of the United States at the instance of the United States
         shall have such jurisdiction to make and issue in civil actions, writs and
         orders of injunction, and of ne exeat republica, orders appointing
         receivers, and such other orders and processes, and to render such
         judgments and decrees as may be necessary or appropriate for the
         enforcement of the internal revenue laws. The remedies hereby provided
         are in addition to and not exclusive of any and all other remedies of the
         United States in such courts or otherwise to enforce such laws.

         The Government argues that this statute is not applicable to the revocation of

   passports by the State Department under FAST, and that a showing of the predicates

   required for a writ ne exeat republica is not the only way a passport may be revoked to

   comply with the requirements of Due Process. This Court agrees. A showing of the

   predicates required for a writ ne exeat republica is not applicable and not required

   before the Department of State can revoke a passport for a taxpayer certified by the IRS

   under the FAST statute. The common law writ was one mechanism used to enforce the

   tax laws. In its wisdom, Congress decided to give the IRS an additional tool, via the


                                               18
Case 1:18-cv-02948-PAB-NRN Document 55 Filed 09/27/19 USDC Colorado Page 19 of 20




   FAST statute, to enforce those laws. Plaintiff cited no precedent suggesting that

   Congress is barred from creating an additional enforcement tool because a different

   enforcement tool was previously used at common law and subsequently codified in

   § 7402. Indeed, § 7402 is explicit that the writ of ne exeat republica (among other listed

   remedies) is “in addition to and not exclusive of any and all other remedies of the United

   States in such courts or otherwise to enforce such laws.”

                                        CONCLUSION

          Accordingly, this Court finds that Mr. Maehr cannot carry his burden to

   demonstrate that the State Department’s decision to revoke his passport based on the

   certification by the IRS under the FAST statute is unconstitutional. The Court also finds

   that amendment of the Complaint would be futile.

                                     RECOMMENDATION

          WHEREFORE, for the foregoing reasons, it is hereby RECOMMENDED that

   Defendant United States’ Motion to Dismiss (Dkt. #46) be GRANTED, and that

   Plaintiff’s Amended Complaint (Dkt. #32) be DISMISSED WITH PREJUDICE.

          NOTICE: Pursuant to 28 U.S.C. § 636(b)(1)(c) and Fed. R. Civ. P. 72(b)(2),

   the parties have fourteen (14) days after service of this recommendation to serve

   and file specific written objections to the above recommendation with the District

   Judge assigned to the case. A party may respond to another party’s objections

   within fourteen (14) days after being served with a copy. The District Judge need

   not consider frivolous, conclusive, or general objections. A party’s failure to file

   and serve such written, specific objections waives de novo review of the

   recommendation by the District Judge, Thomas v. Arn, 474 U.S. 140, 148-53



                                               19
Case 1:18-cv-02948-PAB-NRN Document 55 Filed 09/27/19 USDC Colorado Page 20 of 20




   (1985), and also waives appellate review of both factual and legal questions.

   Makin v. Colorado Dep’t of Corrections, 183 F.3d 1205, 1210 (10th Cir. 1999);

   Talley v. Hesse, 91 F.3d 1411, 1412-13 (10th Cir. 1996).

                                                 BY THE COURT


   Date: September 27, 2019                       _                          ___
         Denver, Colorado                         N. Reid Neureiter
                                                 United States Magistrate Judge




                                            20
